Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 1 amended
Claim 22 canceled
Claims 1-21 and 23-25 pending

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu’657 (US Pat 9,597,657 B1) and in view of Zhamu’869 (PG Pub 2017/0352869 A1).
Consider Claims 1-2, Zhamu’657 teaches the producing porous material structure using step (A), providing an integral 3D graphene-carbon hybrid foam, where the foam have pores and pore walls with pore volume Vp (Co. 6, lines 64-68), where the integrated 3D graphene-carbon hybrid foam produced by conducting a process including: (a) mixing multiple particles of a graphitic material and multiple particles of a solid polymer carrier material to form a mixture in an impacting chamber of an energy impacting apparatus (Col. 7, lines 1-5); (b) operating the energy impacting apparatus with a frequency and an intensity for a length of time sufficient for peeling off graphene sheets from the graphitic material and transferring the graphene sheets to surfaces of the solid polymer carrier material particles to produce graphene-coated polymer particles inside the impacting chamber (Col. 7, lines 5-12); (c) recovering the graphene-coated polymer particles from the impacting chamber and consolidating the graphene-coated or graphene-embedded polymer particles into a desired shape of graphene-polymer composite structure (Col. 7, lines 22-26); and (d) pyrolyzing the shape of graphene-polymer composite structure to thermally convert the polymer into pores and carbon or graphite that bonds the graphene sheets to form the integral 3D graphene-carbon hybrid foam (Col. 7, lines 30-33). Zhamu’657 teaches the pore walls contain single-layer or few-layer graphene sheets chemically bonded by a carbon material having a carbon material-to-graphene weight ratio from 1/200 to ½ (Col. 10. lines 4-10). 
Zhamu’657 does not teach the step (B) of impregnating/infiltration the pore with fluid for forming a coating of an anode active material, for lithium ion battery.
However, Zhamu’869 is in the art of forming an anode for a lithium metal battery having a graphene metal hybrid foam having pores and pore walls (abstract), where the anode foam is made by carbonizing at high temperature (up to 3,200℃) ([0057] in step (d)), and where the resulting porous anode film/foam is then impregnated the pores with lithium attracting metal of metal/metal alloy using methods such as electroless plating or metal melt impregnation as fluid impregnating processes [0153]-[0154], for coating/ filling the pores with an amount between 0.1-90% by volume of the hybrid foam (abstract, Fig. 3B), thus forming coating of an anode active material having a coating volume Vc. 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Zhamu’657 with Zhamu’869 for processing step (B) for coating metal (lithium attracting metal) the anode active material in the pores of the graphene-carbon porous anode, to suppress/prevent the formation of lithium dendrites [0036]-[0038].
Although the combined Zhamu’657 (with Zhamu’869) does not explicitly teach the volume ratio of Vp/Vc, the combined Zhamu’657 (with Zhamu’869) teaches hybrid structure having a pore volume Vp (Zhamu’657, Col. 10. lines 4-10) and the coating/filling the pores with an amount between 0.1-90% by volume of the hybrid foam structure (Zhamu’869, abstract), therefore, it would be obvious for skilled person in the art to calculate the claimed volume ratio of Vp/Vc and find a volume ratio within the range from 0.1/1.0 to 10/1; or if the value is outside the claimed range, a skilled person would be obvious to find a volume ratio and to adjusted volume ratio using known engineering principles and routine experimentation, to obtained a desired coating volume to control/prevent the dendrites process during the charge-discharge cycle life (Zhamu’869, [0038]).
The combined Zhamu’657 (with Zhamu’869) teaches the step (B) of impregnating/infiltrating the pores with materials (Zhamu’869 [0154]).
The combined Zhamu’657 (with Zhamu’869) teaches porous structure (hybrid foam) from particles for forming the porous/foam structured (Zhamu’657, abstract, Fig. 3A), and where the porous structure is porous/foam anode (Zhamu’869, [0057]).
The combined Zhamu’657 (with Zhamu’869) teaches porous particulate having particles with diameter from 10 nm to 10 mm (Zhamu’ 657, Col. 7, lines 49-52) and the pores of the foam with diameter from 1-500 micron (Zhamu’869, [0055]).
Consider Claim 3, the combined Zhamu’657 (with Zhamu’869) teaches the plurality of impacting balls or media are added to the impacting chamber of the energy impacting apparatus (Zhamu’657, Col. 7, lines 34-36).
Consider Claim 4, the combined Zhamu’657 (with Zhamu’869) teaches step (c) includes operating a magnet to separate the impacting balls or media from the graphene-coated or graphene-embedded polymer particles (Zhamu’657, Col. 7, lines 45-48).
Consider Claims 5-6, the combined Zhamu’657 (with Zhamu’869) teaches the solid polymer material particles include plastic or rubber beads, pellets, spheres, wires, fibers, filaments, discs, ribbons, or rods, having a diameter or thickness from 10 nm to 10 mm (Zhamu’657, Col. 7, lines 49-52).
Consider Claim 7, the combined Zhamu’657 (with Zhamu’869) teaches solid polymer is selected from solid particles of a thermoplastic, thermoset resin, rubber, semi-penetrating network polymer, penetrating network polymer, natural polymer, or a combination thereof (Zhamu’657, Col. 7, lines 53-57).
Consider Claim 8, the combined Zhamu’657 (with Zhamu’869) teaches solid polymer is partially removed by melting, etching, or dissolving in a solvent prior to step (d). (Zhamu’657, Col. 7, lines 57-59).
Consider Claim 9, the combined Zhamu’657 (with Zhamu’869) teaches graphitic material is selected from natural graphite, synthetic graphite, highly oriented pyrolytic graphite, graphite fiber, graphitic nanofiber, graphite fluoride, oxidized graphite, chemically modified graphite, exfoliated graphite, recompressed exfoliated graphite, expanded graphite, mesocarbon microbead, or a combination thereof (Zhamu’657, Col. 7, lines 60-67).
Consider Claim 10, the combined Zhamu’657 (with Zhamu’869) teaches the energy impacting apparatus is a vibratory ball mill, planetary ball mill, high energy mill, basket mill, agitator ball mill, cryo ball mill, micro ball mill, tumbler ball mill, attritor, continuous ball mill, stirred ball mill, pressurized ball mill, freezer mill, vibratory sieve, bead mill, nanobead mill, ultrasonic homogenizer mill, centrifugal planetary mixer, vacuum ball mill, or resonant acoustic mixer (Zhamu’657, Col. 8, lines 5-12).
Consider Claim 11, the combined Zhamu’657 (with Zhamu’869) teaches the graphitic material contains a non-intercalated and non-oxidized graphitic material that has never been previously exposed to a chemical or oxidation treatment prior to the mixing step (Zhamu’657, Col. 7 line 66 to Col. 8, line 2).
Consider Claim 12, the combined Zhamu’657 (with Zhamu’869) teaches the solid polymer contains a high carbon-yield polymer selected from phenolic resin, poly furfuryl alcohol, polyacrylonitrile, polyimide, polyamide, polyoxadiazole, polybenzoxazole, polybenzobisoxazole, polythiazole, polybenzothiazole, polybenzobisthiazole, poly(p-phenylene vinylene), polybenzimidazole, polybenzobisimidazole, a copolymer thereof, a polymer blend thereof, or a combination thereof (Zhamu’657, Col. 8, lines 19-25).
Consider Claim 13, the combined Zhamu’657 (with Zhamu’869) teaches the solid polymer contains a low carbon-yield polymer selected from polyethylene, polypropylene, polybutylene, polyvinyl chloride, polycarbonate, acrylonitrile-butadiene (ABS), polyester, polyvinyl alcohol, polyvinylidene fluoride (PVDF), polytetrafluoroethylene (PTFE), polyphenylene oxide (PPO), poly methyl methacrylate (PMMA), a copolymer thereof, a polymer blend thereof, or a combination thereof (Zhamu’657, Col. 8, lines 26-34).
Consider Claim 14, the combined Zhamu’657 (with Zhamu’869) teaches the step of pyrolyzing includes carbonizing the polymer at a temperature from 200°C to 2,500°C to obtain graphene-carbon foam, or carbonizing the polymer at a temperature from 200°C to 2,500°C to obtain graphene-carbon foam and then graphitizing the graphene-carbon foam from 2,500°C to 3,200°C to obtain graphitized graphene-carbon foam (Zhamu’657, Col. 8, lines 51-56).
Consider Claim 15, the combined Zhamu’657 (with Zhamu’869) teaches the consolidating step includes melting the polymer particles to form a polymer melt mixture with graphene sheets dispersed therein, forming the polymer melt mixture into a desired shape and solidifying the shape into a graphene- polymer composite structure (Zhamu’657, Col. 9, lines 17-22).
Consider Claim 16, the combined Zhamu’657 (with Zhamu’869) teaches the consolidating step includes dissolving the polymer particles in a solvent to form a polymer solution mixture with graphene sheets dispersed therein, forming the polymer solution mixture into a desired shape, and removing the solvent to solidify the shape into the graphene-polymer composite structure (Zhamu’657, Col. 9, lines 27-32).
Consider Claims 17 and 20-21, the combined Zhamu’657 (with Zhamu’869) teaches the consolidating step includes forming the graphene-coated polymer particles into a composite shape selected from a rod, sheet, film, fiber, powder, ingot, or block form (Zhamu’657, Col. 9, lines 22-26).
Consider Claim 18, the combined Zhamu’657 (with Zhamu’869) teaches the consolidating step includes compacting the graphene- coated polymer particles in a porous green compact having macroscopic pores and then infiltrate or impregnate the pores with an additional carbon source material selected from a petroleum pitch, coal tar pitch, an aromatic organic material, a monomer, an organic polymer, or a combination thereof (Zhamu’657, Col. 9, lines 52-59).
Consider Claim 19, the combined Zhamu’657 (with Zhamu’869) teaches the organic polymer contains a high carbon-yield polymer selected from phenolic resin, poly furfuryl alcohol, polyacrylonitrile, polyimide, polyamide, polyoxadiazole, polybenzoxazole, polybenzobisoxazole, polythiazole, polybenzothiazole, polybenzobisthiazole, poly(p-phenylene vinylene), polybenzimidazole, polybenzobisimidazole, a copolymer thereof, a polymer blend thereof, or a combination thereof (Zhamu’657, Col. 9, lines 59-66).
Consider Claim 24, the combined Zhamu’657 (with Zhamu’869) teaches the anode active material locating is selected from: tin (Sn), lead (Pb), bismuth (Bi), zinc (Zn), aluminum (Al), titanium (Ti), nickel (Ni), cobalt (Co), and cadmium (Cd) or alloyed thereof (Zhamu’869, [0153]).

Claims 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu’657 (US Pat 9,597,657 B1) and in view of Zhamu’869 (PG Pub 2017/0352869 A1), and further in view of Zhamu’384 (PG Pub 2016/0043384 A1).
Consider Claims 23 and 25, the combined Zhamu’657 (with Zhamu’869) teaches the previously taught in claim 1. 
The combined Zhamu’657 (with Zhamu’869) the further coating with conductive polymer for protecting.
However, Zhamu’384 is in the art of forming lithium ion battery anode layer having graphene foam, and pores and pore walls (abstract), where the pores are coated/filled with anode active materials (abstract, Fig. 1B), teaches the anode layer after the forming coat material in the pores, the further conductive coating step with conductive polymer [0045].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Zhamu’657 (with Zhamu’869) with Zhamu’384 with a conductive polymer as a protective coating to the anode active material, to facilitate the electron transportation between the anode material and the electrolytic layer without having any type of side reactions between the anode and the electrolytic materials during the charge/discharge cycle. 
Response to Arguments
Applicant’s arguments, filed 07/07/2022, with respect to the rejection(s) of claim(s) 1-21 and 23-25 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhamu’657 with Zhamu’869.

The applicant argued against the previously applied rejection, on the grounds that the newly applied limitation “porous particulate form having a diameter from 5 µm to 50 µm” is not taught by the previously applied arts.
However, the previously applied arts discloses that the porous particulate having particles with diameter from 10 nm to 10 mm (Zhamu’ 657, Col. 7, lines 49-52) and the pores of the foam with diameter from 1-500 micron (Zhamu’869, [0055]).

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718